

SUBLEASE




THIS SUBLEASE is made as of the 16th day of September, 2016, by and between
METABOLIX, INC., a Delaware corporation (“Sublandlord”), with an address of 19
Presidential Way, Woburn, Massachusetts, and CJ Research Center LLC
(“Subtenant”), with an address of 3530 Wilshire Blvd., Suite 1220, Los Angeles,
CA 90010, Attn: Legal Department.


RECITALS


A.    Sublandlord is the Tenant under that certain Lease Agreement with ARE-MA
Region No. 20, LLC, as Landlord (“Master Landlord”), dated January 20, 2016 (the
“Master Lease”), of premises located at 19 Presidential Way, Woburn,
Massachusetts and more particularly described in the Master Lease (the
“Premises”).


B.    Subtenant wishes to sublease from Sublandlord and Sublandlord wishes to
sublease to Subtenant a portion of the Premises, subject to the terms and
conditions of this Sublease.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.Subleasing. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord the premises consisting of approximately 9,874
rentable square feet located on the third (3rd) floor of the building known as
and numbered 19 Presidential Way, Woburn, Massachusetts, being a portion of the
Premises located on the third (3rd) floor of said building (the “Subleased
Premises”), together with (a) the right of access to the Subleased Premises in
accordance with Section 1 of the Master Lease, (b) the right to exercise, in
common with Sublandlord and others entitled thereto, Sublandlord’s right to use
the Common Areas as defined under the Master Lease necessary or appropriate to
Subtenant’s use of the Subleased Premises, including, without limitation,
thirty-one (31) of the parking spaces allocated to Sublandlord under Section 10
of the Master Lease, and (c) the right to use, in common with Sublandlord,
approximately 2,000 square feet (the “Shared Space”), which Shared Space is
located within the Premises as shown on Exhibit A hereto, in connection with its
use of the Shared Equipment (defined below), as more fully discussed in Section
10 below. The Shared Space does not constitute a part of the Subleased Premises.


2.    Term. The term (“Term”) of this Sublease shall commence on the later of
(i) full execution of this Sublease or (ii) the date that Sublandlord delivers
to Subtenant Master Landlord’s written consent to this Sublease (the later
being, the “Commencement Date”), and shall terminate on the last day of the Base
Term of the Master Lease (the “Termination Date”). Subtenant shall have no right
to extend the term of this Sublease; provided, that in the event Master Landlord
and Landlord agree to extend the Base Term of the Master Lease, Subtenant shall,
at Subtenant’s option (exercisable in its sole discretion), have the right to
extend the term of this Sublease commensurate with such extension of the Master
Lease.







--------------------------------------------------------------------------------




3.    Master Landlord’s Consent. The effectiveness of this Sublease and
Subtenant’s and Sublandlord’s obligations hereunder shall be conditioned on and
are subject to Sublandlord’s receipt of Master Landlord’s written consent to
this Sublease on terms acceptable to Sublandlord and Subtenant.


4.    Base Rent. The base rent for the Subleased Premises (the “Base Rent”)
shall be $25.00 per rentable square foot of the Subleased Premises per year,
which the parties agree shall be $20,570.83 per month adjusted as of each
Adjustment Date as set forth in the Master Lease. Notwithstanding the foregoing,
for any period during the term of the Sublease that Sublandlord’s Base Rent is
reduced by the last paragraph of Section 3(a) of the Master Lease, Subtenant’s
Base Rent shall be one-third (1/3rd) of Sublandlord’s reduced Base Rent. Base
Rent shall be payable in equal monthly installments, in advance, on the first
day of each and every calendar month during the term of this Sublease, to
Sublandlord at Sublandlord’s address set forth above or at such other place as
Sublandlord shall from time to time designate. Base Rent for any partial month
shall be pro‑rated on a daily basis.


5.    Additional Rent. In addition to Base Rent, Subtenant agrees to pay
Sublandlord one-third (1/3) of (i) all Additional Rent for Operating Expenses
(as defined in Section 5 of the Master Lease), including Taxes (as defined in
Section 9 of the Master Lease), and (ii) any and all other amounts Sublandlord
assumes or agrees to pay under the provisions of the Master Lease that directly
serve the Subleased Premises (including, without limitation, payments to
amortize the additional tenant improvement allowance as provided in Section 4(b)
of the Master Lease. In addition, Subtenant shall pay for one-third (1/3rd) of
any charges for services provided to the Premises by Master Landlord, which
services directly serve or benefit the Subleased Premises, and specifically
billed to the Premises by Master Landlord, within thirty (30) days of receiving
Master Landlord’s invoice therefor, or, if Sublandlord has previously paid the
same, to Sublandlord within thirty (30) days after receiving Sublandlord’s
invoice therefor, as well as any additional rent charged under the Master Lease
to the extent that the additional rent arises out of any default of Subtenant
under this Sublease or any damage (subject to the waiver of subrogation
contained in the Insurance provision of this Sublease) caused by Subtenant or
any of its employees, officers, agents, contractors or invitees, except to the
extent of any default or damage caused by Sublandlord, its employees, officers,
agents, contractors or invitees. All payments of Additional Rent to Sublandlord
by Subtenant as required herein shall be made as set forth in Paragraph 3 above
with respect to Base Rent. In the event any services are provided by Master
Landlord that do not directly serve, in whole or in part, the Subleased
Premises, Subtenant shall not be responsible for its pro-rata share of the same
and, in the event any services serve only the Subleased Premises, Subtenant
shall pay all of the costs of such services.


6.    Security Deposit. Subtenant shall deposit with Sublandlord, upon full
execution of this Sublease and receipt of Master Landlord’s written consent, a
security deposit in the amount of $102,333.95 (the “Security Deposit”) for the
performance of all of Subtenant’s obligations in this Sublease, which Security
Deposit shall be in the form of a letter of credit meeting the requirements of
Section 6 of the Master Lease. Such Security Deposit will be held in accordance
with the provisions of Section 6 of the Master Lease (as if references to Tenant
were references to Subtenant and references to Landlord were references to
Sublandlord in such







--------------------------------------------------------------------------------




Section).

7.    Incorporation of Provisions. Subtenant agrees that it will do nothing in,
on or about the Subleased Premises which would result in the breach by
Sublandlord of its undertakings and obligations under the Master Lease. Except
for the following provisions, this Sublease shall be subject to and on all of
the terms and conditions as are contained in the Master Lease and the provisions
of the Master Lease are hereby incorporated into this Sublease as if Sublandlord
were the landlord thereunder and Subtenant the tenant thereunder:


•
The defined economic terms for “Base Rent,” “Base Term,” “Premises,” “Rentable
Area of the Premises,” “Tenant’s Share of Operating Expenses,” “Target
Commencement Date,” “Address for Rent Payment,” and “Tenant’s Notice Address”
and the like are inapplicable, except where used to reference such defined term
with respect to the Master Lease;



•
Section 3(b) of the Master Lease (relating to additional rent) are applicable,
as modified by the provisions of Paragraph 4 of this Sublease, except where used
to reference such defined term with respect to the Master Lease;



•
Section 4(b) (relating to additional tenant improvement allowance) is
inapplicable, except where used to reference such defined term with respect to
the Master Lease;



•
The first and second full paragraphs of Section 17 (Insurance) are inapplicable;



•
Section 22 of the Master Lease (relating to assignment and subletting) is
inapplicable;



•
Section 35 (Brokers) is inapplicable;



•
Exhibit C of the Master Lease (relating to Landlord’s Work), Exhibit D
(Commencement Date) and Exhibit F (Tenant’s Personal Property) are inapplicable;



•
Where appropriate, references to “Landlord” in the Master Lease shall be deemed
to mean “Sublandlord” hereunder and references to “Tenant” in the Master Lease
shall be deemed to mean “Subtenant” hereunder, it being understood and agreed
that Sublandlord will not be acting as, or assuming any of the responsibilities
of, Master Landlord, and all references in the Master Lease to Landlord-provided
services or Landlord insurance requirements, and any other references which by
their nature relate to the owner or operator of the Building, rather than to a
tenant of the Building subleasing space to a subtenant, shall continue to be
references to Master Landlord and not to Sublandlord.










--------------------------------------------------------------------------------




8.    Direct Performance. At any time by written notice to Subtenant in advance
(no less than thirty (30) days), Sublandlord may elect to require Subtenant to
perform Subtenant’s obligations under this Sublease directly to Master Landlord,
provided such performance directly to Master Landlord is reasonable under the
circumstances and does not require Subtenant to incur additional costs or
expenses greater than would be required if Subtenant were to perform such
obligations to Sublandlord, Subtenant shall do so on Sublandlord’s reasonable
prior written election, in which event Subtenant shall send to Sublandlord from
time to time copies of all notices and other communications that it shall send
to and receive from Master Landlord with respect to the Subleased Premises.
Subtenant may also perform Sublandlord’s obligations as required hereunder with
respect to the Subleased Premises if directed in writing by Master Landlord and
thereafter shall be released of the obligation to perform such obligations to
Sublandlord until directed in writing by Master Landlord.


9.    Delivery. Sublandlord shall deliver the Subleased Premises to Subtenant
with all personal property of Sublandlord removed and in broom clean condition,
except for (i) the Office Equipment (defined below), and (ii) the personal
property purchased by Subtenant from Sublandlord pursuant to that certain Asset
Purchase Agreement dated September 16, 2016 between Sublandlord and Subtenant.
Except as provided by the preceding sentence or as otherwise stated herein (or
in the Asset Purchase Agreement), Sublandlord has made no representations,
warranties or undertakings as to the present or future condition of the
Subleased Premises or the fitness and availability of the Subleased Premises for
any particular use. The acceptance of the Subleased Premises by Subtenant shall
constitute an acknowledgment by Subtenant that the Subleased Premises are in the
condition they are required to be in by this Sublease. Except as provided for in
this Paragraph, Subtenant shall perform all work to make the Subleased Premises
complete for Subtenant’s use in Subtenant’s discretion, subject to the
provisions of Sections 7 and 12 of the Master Lease, as incorporated in this
Sublease by reference including, without limitation, the requirement to obtain
Sublandlord’s and Master Landlord’s prior written consent thereto. Subtenant
agrees it shall be responsible for the costs in connection with the performance
of such work, including without limitation, the costs to (i) divide and demise
the Subleased Premises from the Premises, (ii) install doors, locks and/or card
strikes (or similar apparatus) to provide Subtenant adequate access to and from
the Subleased Premises to the Shared Space and the main entrance of the Building
and (iii) install any other improvements to the Subleases Premises necessary for
Subtenant’s use, in Subtenant’s discretion, including any other security
measures or devices.


10.    Shared Space; Shared Equipment. Subtenant shall have access to the Shared
Space at all times as necessary in connection with Subtenant’s operations under
this Sublease to utilize that certain equipment described and depicted in
Exhibit B, attached hereto and made a part hereof (the “Shared Equipment”),
which Shared Equipment shall remain the personal property of Sublandlord, but
shall be utilized by both Sublandlord and Subtenant, upon the terms and
conditions contained herein.


a.Shared Space. Subtenant shall be permitted to access the Shared Space at all
reasonable times to use the Shared Equipment in the manner set forth herein.









--------------------------------------------------------------------------------




b.Shared Equipment. Sublandlord and Subtenant shall each have the right to use
the Shared Equipment in connection with each party’s respective use under the
Master Lease and Sublease.


c.Interference and Use. Sublandlord and Subtenant each agree that it will use
the Shared Equipment in a manner that will not interfere with the use of the
Shared Equipment by the other party.


d.Maintenance. Sublandlord and Subtenant each agree that it shall maintain and
repair the Shared Equipment during the Term of this Sublease. In the event
either Sublandlord or Subtenant determines that maintenance and/or repairs to
the Shared Equipment are required, then it shall advise the other party in
writing. Thereafter, the parties shall agree in writing that such maintenance
and repairs are required and shall further agree in writing as to the cost of
such repairs and maintenance. Each party agrees to reimburse to the other party,
respectively, an amount equal to one-half (1/2) of the cost of such maintenance
and repair actually paid within thirty (30) days after receipt of an invoice
including all reasonable supporting documentation, provided such costs are
previously approved by all parties in writing. Notwithstanding the foregoing,
neither party shall have any obligation to reimburse the other party for any
repair costs resulting from damage to the Shared Equipment caused by the
negligent acts or omissions or intentional misconduct of the other party or its
employees, officers, agents or contractors. In the event the Shared Equipment
are damaged by the negligent acts or omissions or intentional misconduct of
Sublandlord or Subtenant, then the party which caused such damage shall repair
the Shared Equipment at its sole cost and expense within thirty (30) days after
the date of such damage. In the event such party does not repair the Shared
Equipment within such thirty (30) day period, then the other party (Sublandlord
or Subtenant, as the case may be) may repair the Shared Equipment and the party
which caused the damage shall reimburse to the other party, an amount equal to
one hundred percent (100%) of the cost of such repair actually paid within
thirty (30) days after receipt of an invoice including all reasonable supporting
documentation.


e.Indemnity. Each party shall indemnify and hold the other harmless against any
claim of liability or loss (including reasonable attorneys’ fees and costs) from
personal injury or property damage resulting from or arising out of the use and
occupancy of the Shared Space or the Shared Equipment by the indemnifying party,
its employees, officers, contractors, agents or invitees, excepting, however,
such claims or damages as may be due to or caused by the acts or omissions of
the other party, or its employees, officers, contractors, agents or invitees.


11.    Office Equipment. Sublandlord and Subtenant acknowledge and agree that
Sublandlord owns certain desks, chairs and related office equipment (the “Office
Equipment”), which Office Equipment is located within the Subleased Premises and
will be utilized by Subtenant throughout the Term of this Sublease. Such Office
Equipment shall remain Sublandlord’s personal property during the Term of this
Sublease but will be made available to Subtenant, in its “as-is” condition, for
Subtenant’s use within the Subleased Premises. Subtenant shall have the
obligation to maintain such Office Equipment in reasonably good condition at







--------------------------------------------------------------------------------




Subtenant’s sole cost and expense. Upon expiration or earlier termination of
this Sublease, Subtenant shall not be required to remove the Office Equipment,
and shall surrender the same in good, clean condition, reasonable wear and tear
excepted.


12.    Removal. Upon expiration or earlier termination of this Sublease,
Subtenant shall surrender the Subleased Premises in good, broom clean condition,
reasonable wear and tear excepted in accordance with Section 28 of the Master
Lease. Subtenant shall not be required to remove the Office Equipment or Shared
Equipment or restore the Shared Space, which obligations shall be borne by
Sublandlord in accordance with Section 28 of the Master Lease.


13.    Insurance. The second full paragraph of Section 17 of the Master Lease is
replaced and superseded by the following: Subtenant, at its sole cost and
expense, shall maintain during the Term of this Sublease: (i) all risk property
insurance with business interruption and extra expense coverage, covering the
full replacement cost of all property and improvements installed or placed in
the Subleased Premises by Subtenant at Subtenant's expense; (ii) worker's
compensation insurance with no less than the minimum limits required by law;
(iii) employer's liability insurance with such limits as required by law; and
(iv) commercial general liability insurance, with a minimum limit of not less
than $2,000,000 per occurrence for bodily injury and property damage with
respect to the Subleased Premises. The commercial general liability insurance
policy shall name Alexandria Real Estate Equities, Inc., Sublandlord and Master
Landlord, its officers, directors, employees, managers, agents, invitees and
contractors (collectively, "Master Landlord Parties"), as additional insureds;
insure on an occurrence and not a claims' made basis; be issued by insurance
companies which have a rating of not less than policyholder rating of A and
financial category rating of at least Class X in "Best's Insurance Guide"; shall
not be cancelable for nonpayment of premium unless thirty (30) days prior
written notice shall have been given to Sublandlord from the insurer; and
provide primary coverage to Sublandlord (any policy issued to Sublandlord
providing duplicate or similar coverage shall be deemed excess over Subtenant's
policies). Copies of such policies (if requested by Sublandlord as an additional
insured, along with reasonable evidence of the payment of premiums for the
applicable period, additional insured, along with reasonable evidence of the
payment of premiums for the applicable period, shall be delivered to Sublandlord
by Subtenant on or prior to the Commencement Date, or the date that Subtenant
accesses the Subleased Premises under this Sublease, and each renewal of said
insurance. Subtenant's policy may be a "blanket policy" with an aggregate per
location endorsement which specifically provides that the amount of insurance
shall not be prejudiced by other losses covered by the policy. Subtenant shall,
at least 5 days prior to the expiration of such policies, furnish Sublandlord
with renewal certificates.


14.    Rules and Regulations. Subtenant shall abide by the Rules and Regulations
from time to time established by Master Landlord under the Master Lease of which
Subtenant receives prior written notice.


15.    Notices. All notices which may or are required to be given by either
party to the other under this Sublease shall be in writing and shall be
personally delivered or sent by recognized commercial delivery service providing
for next day delivery and a return receipt, charges prepaid, in each case
addressed to the addresses of Sublandlord and Subtenant as set







--------------------------------------------------------------------------------




forth above or such other address as either party may indicate by advanced
written notice to the other party given as provided herein. Any such notice
shall be deemed or received upon the earliest of actual delivery or receipt or
refusal of delivery, as evidenced by the return receipt, if sent by one of the
methods described above providing for a return receipt.


16.    Recording. Unless otherwise approved by Sublandlord and Master Landlord,
in the event that this Sublease or a copy hereof or any notice hereof shall be
recorded by Subtenant, then such recording shall constitute a default by
Subtenant entitling Sublandlord to immediately terminate this Sublease, without
notice or opportunity to cure such default.


17.    Brokers. Each party represents to the other that it has not dealt with
any real estate broker, finder or other person with respect to this Sublease in
any manner. Each party shall hold harmless the other party from all damages
resulting from any claims that may be asserted against the other party by any
broker, finder or other person with whom the indemnifying party has or
purportedly has dealt.


18.    Subject to Master Lease. This Sublease is subject and subordinate to the
Master Lease. Subtenant shall not permit any violation of any of the provisions
of the Master Lease. A true and complete copy of the Master Lease is attached
hereto as Exhibit C. If the Master Lease terminates, this Sublease shall
terminate, subject to Section 19 below, and the parties shall be relieved from
all liabilities and obligations under this Sublease, except that if this
Sublease terminates as a result of a default of one of the parties under this
Sublease or the Master Lease or both, the defaulting party shall be liable to
the non-defaulting party for all damage suffered by the non-defaulting party as
a result of termination. In the event of casualty or condemnation, Sublandlord
may exercise any right to terminate the Master Lease without regard to this
Sublease, and in the event of such a termination, Subtenant shall have no
recourse against Sublandlord with respect to such termination. Sublandlord shall
not terminate the Master Lease prior to the expiration of its term without
providing Subtenant at least thirty (30) days prior written notice of
termination. In the event Sublandlord receives any notice of failure to pay or
failure to perform any covenant, agreement or obligation under the Master Lease,
Sublandlord shall notify Subtenant of such notice as soon as the notice is
received by Sublandlord pursuant to the terms of the Master Lease and Subtenant
may take any such actions to cure any such failure under the Master Lease.
Subtenant shall be under no obligation to take such action but may do so solely
at its own discretion. In the event Subtenant pays any amount or performs any
obligations on behalf of Sublandlord pursuant to the terms of the Master Lease,
Subtenant may deduct such amounts paid from the amount that would otherwise be
due from Subtenant to Sublandlord pursuant to this Sublease.


19.    Certain rights of Master Landlord and Subtenant.


(a)    Master Landlord shall have no liability to Subtenant under the Master
Lease or this Sublease, and neither the Master Lease nor this Sublease shall be
deemed to grant Subtenant any rights against Master Landlord.









--------------------------------------------------------------------------------




(b)    In the event of Master Lease Termination (as hereinafter defined) during
the Sublease term, Subtenant shall, at Subtenant’s option to be exercised in
Subtenant’s sole discretion, attorn to Master Landlord and recognize Master
Landlord as Subtenant’s landlord under the Master Lease upon the terms and
conditions and at the rent specified in the Master Lease to lease the Premises
for the then remaining term of the Master Lease and to pay a security deposit to
Master Landlord as required by and in accordance with the Master Lease,
provided, however, as a condition precedent to Subtenant being required to
subordinate its interest in this Sublease and attorn to Master Landlord under
the Master Lease, Master Landlord and Subtenant shall execute a non‑disturbance
and attornment agreement in a form reasonably satisfactory to Master Landlord
and Subtenant, which shall recognize Subtenant’s right to remain in occupancy of
and have access to the Premises as long as Subtenant is not in default of the
Master Lease beyond applicable notice and cure periods. Alternatively, if
Subtenant does not exercise such option to attorn to Master Landlord under the
terms and conditions of the Master Lease and at the rent specified in the Master
Lease to lease the Premises as stated above, Master Landlord and Subtenant shall
negotiate in good faith to enter into a new lease agreement upon terms and
conditions mutually agreeable to Master Landlord and Subtenant. If Subtenant
shall attorn to Master Landlord as provided herein, Subtenant agrees to execute
and deliver from time to time upon request of Master Landlord any commercially
reasonable instruments which may be necessary or appropriate to evidence such
attornment. Master Landlord shall not (i) be liable to Subtenant for any act,
omission or breach of this Sublease by Sublandlord, provided that Master
Landlord shall be obligated to cure defaults of a continuing nature, (ii) be
subject to any offsets or defenses which Subtenant might have against
Sublandlord, (iii) be bound by any Base Rent or Additional Rent which Subtenant
might have paid in advance to Sublandlord unless actually received by Master
Landlord, or (iv) be bound to honor any rights of Subtenant in any security
deposit made with Sublandlord except to the extent Sublandlord has turned over
such security deposit to Master Landlord. If Master Landlord and Subtenant
mutually do not elect to have Subtenant attorn to Master Landlord either under
the Master Lease or upon a new agreement mutually acceptable to Master Landlord
and Subtenant, this Sublease shall terminate on the date of Master Lease
Termination. “Master Lease Termination” means any event, voluntary or
involuntary or by operation of law, which causes the Master Lease to terminate
prior to the end of its stated term. In the event of an attornment hereunder,
Master Landlord’s liability shall be limited to matters arising after such
attornment, and shall in all events be limited to the interest of Master
Landlord in the property of which the Premises constitutes a part (which
interest shall include all rents and profits, insurance proceeds and
condemnation awards thereof).


(c)    In addition to Master Landlord’s rights under paragraph (b) hereof, in
the event Sublandlord is in default under the Master Lease, Master Landlord may
elect to receive directly from Subtenant all sums due or payable to Sublandlord
by Subtenant pursuant to this Sublease, and upon receipt of Master Landlord’s
notice, Subtenant shall thereafter pay to Master Landlord any and all sums
becoming due or payable under this Sublease. In complying with such direction
from Master Landlord, Subtenant shall be entitled to rely solely on such notice
from Master Landlord and Sublandlord agrees that Subtenant shall be entitled to
full credit under the Sublease for any rents paid to Master Landlord in
accordance with the provisions of this Section to the same extent as if such
rents were paid directly to Sublandlord. The consent and approval of Sublandlord
to this Sublease shall constitute an authorization for Subtenant to make such







--------------------------------------------------------------------------------




payments to Master Landlord following receipt of such notice and a release and
discharge of all liability to Sublandlord for any such payments made to Master
Landlord in accordance with this Section. Neither the service of such written
notice nor the receipt of such direct payments shall cause Master Landlord to
assume any of Sublandlord’s duties, obligations and/or liabilities under this
Sublease, nor shall such event impose upon Master Landlord the duty or
obligation to honor this Sublease, nor subsequently to accept Subtenant’s
attornment pursuant to paragraph(b) hereof.


20.    Consequential Damages. Notwithstanding any provision to the contrary
contained in this Sublease, under no circumstances shall either party be liable
to the other for any injury or damage to, or interference with, the others
business, including loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, or for any form of
special or consequential damage, though nothing in this Section 20 shall limit
or reduce the amount of damages to which Sublandlord is expressly entitled under
Section 21 of the Master Lease (as incorporated herein and as applicable to
Subtenant defaults) for any Subtenant default .


21.    Execution. Each individual executing this Sublease on behalf of
Sublandlord or Subtenant represents and warrants that he or she has been duly
authorized to do so.


22.    Modification; Successors and Assigns. This Sublease may only be modified
or amended by written agreement executed by each of the parties and consented to
by Master Landlord subject to the limitations on transfer provided for by this
Sublease. This Sublease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
23.    Assignment and Subletting. Subtenant shall not assign this Sublease in
whole or in part or sublet the Subleased Premises in whole or in part without
the prior written consent of Sublandlord, which may be withheld or conditioned
by Sublandlord in Sublandlord’s sole and absolute discretion. No such sublease
or assignment shall be effective without the consent of Master Landlord under
the Master Lease. If, as to any sublease or assignment for which consent is
necessary, Subtenant receives rent or other consideration in excess of the Base
Rent and Additional Rent payable under this Sublease, Subtenant shall pay to
Sublandlord all of such excess, after deducting Subtenant’s reasonable legal and
brokerage and fit-up expenses paid for by Subtenant at the time of such
subleasing or assignment. Amounts received by Sublandlord under the immediately
preceding sentence shall, after deducting Sublandlord’s reasonable legal
expenses incurred in connection therewith, be divided evenly between Master
Landlord and Sublandlord. If Sublandlord and Master Landlord consent to any such
assignment or subletting, Subtenant shall remain fully and primarily liable to
Sublandlord, in all respects, under this Sublease.
Notwithstanding the foregoing, Sublandlord’s prior written consent shall not be
required in connection with an assignment, sublease, transfer and/or use of all
or a portion of the Subleased Premises (a “Subtenant Transfer”) by Subtenant to,
or by, any entity controlling, controlled by or under common control with
Subtenant, or to, or by, any corporation or other entity which is a
successor-in-interest to Subtenant by way of merger, consolidation or corporate







--------------------------------------------------------------------------------




reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Subtenant; provided that, the terms of this sentence
shall not affect or modify the requirement that Subtenant obtain Master
Landlord’s prior written consent to all assignments, sublets and Subtenant
Transfers.
24.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to such terms in the Master Lease.


[Signatures appear on the following page.]







--------------------------------------------------------------------------------








EXECUTED as an instrument under seal as of the day and year first set forth
above.


SUBLANDLORD:
    
METABOLIX, INC.,
a Delaware corporation






By: __________________________________
Name: ________________________________
Title: _________________________________
Date: _________________________________


SUBTENANT:


CJ RESEARCH CENTER LLC


By: ___________________________________
Name: _________________________________
Title: __________________________________
Date: __________________________________









--------------------------------------------------------------------------------





EXHIBIT A


See attached.




12



--------------------------------------------------------------------------------





EXHIBIT B


Shared Equipment




13



--------------------------------------------------------------------------------





EXHIBIT C


Master Lease




14

